Mollison, Judge:
Counsel for the parties have submitted this case for decision upon stipulation reading as follows:
1. The record taken at Chicago on April 29, 1958 be stricken.
2. The merchandise covered by the above-entitled reappraisement appeal consists of Comptograph machines exported from Germany on or about March 27, 1957.
3. At the time of exportation of the said merchandise there was no foreign value nor export value nor United States value for such or similar merchandise as defined in Section 402, Tariff Act of 1930, as it existed at the time when the merchandise in question was entered for consumption, and the cost of production is therefore the proper basis of value.
4. The cost of production for the merchandise in question, as defined in Section 402 (f) (1), (2), (3) and (4) of the Tariff Act of 1930 as it existed at the time when said merchandise in question was entered for consumption, was D. M. 722.39 per machine. The appeal is abandoned as to all other merchandise.
On the agreed facts, I find that cost of production, as defined in section 402 (f), Tariff Act of 1930, is the proper basis of valuation for the comptograph machines in issue, and that such value is DM 722.39 per machine.
Judgment will issue accordingly.